Filed 4/18/22 Cavanagh v. Cavanagh CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


PETER J. CAVANAGH,                                             2d Civil No. B294140
                                                            (consolidated w/B299039)
     Plaintiff and Appellant,                                (Super. Ct. No. 56-2016-
                                                              00488427-PR-TR-OXN)
v.                                                               (Ventura County)

MICHAEL F. CAVANAGH, as
Trustee, etc.,

     Defendant and Respondent.


      Respondent Michael F. Cavanagh (Trustee) is the trustee
and one of seven beneficiaries of the Francois and Mary Carmel
Cavanagh 1988 Trust (Trust). The deceased grantors of the
Trust are Trustee’s parents. Trustee’s brother, Peter J.
Cavanagh, also a beneficiary of the Trust, appeals in propria
persona (1) a judgment approving Trustee’s accounting and
actions on behalf of the Trust and awarding Trustee his statutory
costs of suit as the prevailing party, and (2) a postjudgment order
requiring appellant to pay Trustee’s reasonable expenses and
costs of litigation, including attorney fees, pursuant to Probate
Code section 17211, subdivision (a).1 Appellant’s contentions are
too numerous to list in this introductory paragraph. He filed a
93-page opening brief and a 92-page reply brief. We affirm.
                        Procedural Background
       Acting in propria persona, in May 2016 appellant filed a
petition to compel Trustee to render an accounting of the trust
assets. The petition was filed in Solano County Superior Court.
       In the petition appellant claimed that Trustee “has not
provided any substantial information regarding the Trust to
[appellant] since [Trustee] assumed office notwithstanding
[appellant] has made multiple requests that he do so.” Appellant
contended that Trustee “has used his office for his personal
benefit, . . . has delegated official duties to other beneficiaries, . . .
has favored some beneficiaries over others and . . . has suggested
that loans made by the Trust to [appellant] be repaid contrary to
the express terms of the Trust.” Appellant requested that
Trustee be “surcharge[d]” for “‘willful misconduct.’”
       In October 2016 the Solano County Superior Court granted
Trustee’s motion to change the venue to Ventura County for the
convenience of witnesses.
       In his December 5, 2016 response to Trustee’s reply to his
petition, appellant claimed that (1) “Trustee . . . failed to claim,
collect and/or preserve monthly rent checks paid by tenants of the
Carl Karcher Property”; (2) Trustee failed to make “date of death
valuations” of the Carl Karcher property and another property in

      1 Unless otherwise stated, all statutory references are to
the Probate Code. The appeal from the judgment was assigned
case number B294140. The appeal from the postjudgment order
was assigned case number B299039. On August 21, 2019, this
court ordered that the appeals be consolidated for all purposes
under case number B294140.


                                    2
Butte County; and (3) Trustee “has not responded to numerous
requests made by the Trust accountants for data needed to
prepare and file Trust income tax returns.” Appellant requested
that Trustee be “[s]urcharg[ed] . . . for any loss in value of Trust
assets for his failure to administer the Trust in a timely manner.”
       On December 8, 2016, the Ventura County Probate Court
ordered Trustee to file an accounting for the trust period from
September 17, 2015 through November 30, 2016.
       In June 2017 appellant filed a 40-page complaint alleging
seven causes of action against Trustee and his counsel. Trustee
alleges, “The suit was eventually dismissed without prejudice.”
       In September 2017 Trustee filed his fourth supplement to
the “First Account of [Trustee] For the Period Beginning
September 17,2015 through August 18, 2017.” In December 2017
appellant filed objections to the account. In January 2018
appellant filed additional objections. Appellant claimed:
“Trustee should be assessed exemplary damages” because he has
“contumaciously obstructed [appellant’s] lawful right to
information through bad-faith litigation and abuse of process.
There is credible evidence he has vowed to deplete Trust assets
doing so. The reason has now become apparent: approximately
$550,000.00 in Trust assets have become unaccounted for during
his administration.”
       The Ventura County Probate Court assigned the case to a
civil court for a court trial. The trial lasted five days. In its
statement of decision the court noted that “[appellant] concedes
that he is not aware of any self[-]dealing by [Trustee] in his
capacity as trustee.” The court concluded: “[T]here is no evidence
of malfeasance or misfeasance on the part of [Trustee] . . . .
[Trustee] is in the position . . . of the aphorism that no good deed




                                 3
goes unpunished. He has been the subject of undeserved
criticism from his brother, which he has borne with a largely stoic
demeanor.” The court found that Trustee “has adequately
fulfilled all of his legal duties as trustee.” It overruled appellant’s
objections and determined Trustee to be the prevailing party
“entitled to his statutory costs of suit.”
        The trial court entered judgment approving Trustee’s
accounting and his actions on behalf of the trust. Pursuant to
Probate Code section 17211, subdivision (a), the court ordered
appellant to pay Trustee’s reasonable expenses and costs of
litigation, including attorney fees of $72,699, because appellant’s
contest of Trustee’s account was without reasonable cause and in
bad faith.2 The court reasoned: “None of the improper conduct
on the part of the trustee has been found to be true. There was
not a reasonable basis before the petition was filed to believe they
were true. . . . [Appellant] has availed himself of the judicial
system, and succeeded in causing the Trust to incur needless
expense to the potential detriment of not only himself, but the
other [six] beneficiaries. He has filed frivolous motions. He has
attempted to sue counsel for the trust on specious and frivolous
legal theories.”
                        Appellant’s Opening Brief
        We focus on the headings in the argument section of
appellant’s opening brief. “[A]ppellant’s brief ‘must’ ‘[s]tate each
point under a separate heading or subheading summarizing the
point . . . .’ [Citations.] This is not a mere technical requirement;
it is ‘designed to lighten the labors of the appellate tribunals by
requiring the litigants to present their cause systematically and

      2Trustee alleges that the expenses and costs awarded,
including attorney fees, total $105,021.48.


                                  4
so arranged that those upon whom the duty devolves of
ascertaining the rule of law to apply may be advised, as they
read, of the exact question under consideration, instead of being
compelled to extricate it from the mass.’ [Citations].” (In re S.C.
(2006) 138 Cal.App.4th 396, 408.) “[A]s is the case with
attorneys, pro. per. litigants must follow correct rules of
procedure.” (Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1247.)
When we quote a heading, we omit boldface and capitalization.
        “[W]e will not address arguments [or issues] raised for the
first time in the reply brief [citation] . . . because [Trustee] lacked
the opportunity to respond.” (Provost v. Regents of University of
California (2011) 201 Cal.App.4th 1289, 1295; see also People v.
JTH Tax, Inc. (2013) 212 Cal.App.4th 1219, 1232 [“‘Points
raised in the reply brief for the first time will not be considered,
unless good reason is shown for failure to present them before.
To withhold a point until the closing brief deprives the
respondent of the opportunity to answer it or requires the effort
and delay of an additional brief by permission’”].)
                       Part A: Change of Venue
        In part A of the argument section of his opening brief,
appellant maintains that the change of venue from Solano
County to Ventura County “is a nullity because the Solano
County Probate Court had no jurisdiction to make it.” (Italics
added.) Appellant appears to be claiming that the Solano County
court lacked jurisdiction in the fundamental sense, i.e. it lacked
jurisdiction over the subject matter or the parties. “A lack of
fundamental jurisdiction is ‘“‘an entire absence of power to hear
or determine the case, an absence of authority over the subject
matter or the parties.’ [Citation.] . . .” [¶] . . . “[A]n act beyond a
court’s jurisdiction in the fundamental sense is null and void” ab




                                   5
initio. . . .”’” (Kabran v. Sharp Memorial Hospital (2017) 2
Cal.5th 330, 339 (Kabran). Appellant has not carried his burden
of showing that the Solano County court lacked fundamental
jurisdiction. (Boyle v. CertainTeed Corp. (2006) 137 Cal.App.4th
645, 649-650 (Boyle) [“an appealed judgment is presumed correct,
and appellant bears the burden of overcoming the presumption of
correctness”].)
       “[The California Supreme Court has] described [trial]
courts that violate procedural requirements, order relief that is
unauthorized by statute or common law, or otherwise ‘“fail[] to
conduct [themselves] in the manner prescribed”’ by law as acting
‘“in excess of jurisdiction.”’” (Kabran, supra, 2 Cal.5th at pp. 339-
340.) “[A] court that acts in excess of jurisdiction still has
‘jurisdiction over the subject matter and the parties in the
fundamental sense’ . . . .” (Id. at p. 340.)
       If appellant is arguing that the Solano County court’s
change of venue was in excess of its jurisdiction, he has shown
neither procedural error nor prejudice. “The burden is on the
appellant in every case to show that the claimed error is
prejudicial; i.e., that it has resulted in a miscarriage of justice.”
(Cucinella v. Weston Biscuit Co. (1954) 42 Cal.2d 71, 82.) “Where
any error is relied on for a reversal it is not sufficient for
appellant to point to the error and rest there.” (Santina v.
General Petroleum Corp. (1940) 41 Cal.App.2d 74, 77.) California
Constitution, article VI, section 13 provides: “No judgment shall
be set aside . . . for any error as to any matter of procedure,
unless, after an examination of the entire cause, including the
evidence, the court shall be of the opinion that the error
complained of has resulted in a miscarriage of justice.”
“A miscarriage of justice occurs when it appears that a result




                                  6
more favorable to the appealing party would have been reached
in the absence of the alleged errors.” County of Los Angeles v.
Nobel Ins. Co. (2000) 84 Cal.App.4th 939, 945.) Appellant has
failed to show that a result more favorable to him would have
been reached had the venue not been changed.
          Part B: Acts in Excess of Jurisdiction by Ventura
         County Probate Court and Nonprobate Trial Court
       In part B of his opening brief’s argument section, appellant
claims: (1) the Ventura County Probate Court (“probate court”)
“had no jurisdiction to modify its [final] Accounting Order
granting [Trustee] leave to late file his accounts or jurisdiction to
consider them” (first brackets in original); (2) the Ventura County
nonprobate court (“trial court”) to which the case was assigned for
trial “ha[d] no authority to amend [the probate court’s] orders
and award [Trustee] fees pursuant to . . . § 17211 [record citation]
and certainly not without ‘due consideration’”; and (3) the “Trial
Court had no jurisdiction and exceeded jurisdiction when it
‘carved out’ the cost of administration, which is a prerequisite of a
‘statutorily compliant’ account,” and when it “excus[ed]
[Trustee’s] defiance [of the probate court’s] orders [record
citation] whether it be by affirmative exoneration or by failure to
dispose.”
       The above claims are forfeited because they are not
supported by meaningful, comprehensible legal analysis with
citations to pertinent authority. “[I]t is appellant’s burden to
affirmatively show error. [Citation.] To demonstrate error,
appellant must present meaningful legal analysis supported by
citations to authority and citations to facts in the record that
support the claim of error. [Citations.] When a point is asserted
without [meaningful] argument and authority for the proposition,




                                 7
‘it is deemed to be without foundation and requires no discussion
by the reviewing court.’” (In re S.C., supra, 138 Cal.App.4th at p.
408.)
        In part B appellant also claims that the probate court “had
no jurisdiction or exceeded its jurisdiction in assigning trial to a
non-probate court.” This claim is also forfeited because it is not
supported by meaningful analysis with citations to authority.
Moreover, the claim is without merit. “[E]ven in a county having
a formal probate department, a nonprobate department does
not lack fundamental jurisdiction over a probate matter. Instead,
. . . the probate department has ‘primary’ jurisdiction and a
nonprobate department ‘secondary’ jurisdiction of probate-related
proceedings.” (Harnedy v. Whitty (2003) 110 Cal.App.4th 1333,
1344; see also Estate of Bowles (2008) 169 Cal.App.4th 684, 695
[“The superior court is divided into departments, including the
probate department, as a matter of convenience; but the subject
matter jurisdiction of the superior court is vested as a whole”].)
                             Parts C and D
        The heading for part C of appellant’s argument section is,
“The trial court has no jurisdiction to intrude into the internal
affairs of the trust.” The heading for part D is, “VCPC [Ventura
County Probate Court] ‘deemed’ the draft [account] and four
supplements to be [Trustee’s] final account; judicially estopped
him from changing it and the trial court exceeded its jurisdiction
in doing so.” The arguments under these headings are forfeited
because they are not supported by meaningful legal analysis with
citation to pertinent authority.
                       Part E: Prevailing Party
        The trial court found, “The [T]rustee is the prevailing party
in this litigation, and is entitled to his statutory costs of suit.”




                                 8
The heading of part E is, “[Appellant] is the prevailing party
notwithstanding the judgment.” But the trial court approved
Trustee’s accounting and actions on behalf of the trust. It found
that Trustee “has adequately fulfilled all of his legal duties as a
trustee.” It also found that “[n]one of the [allegedly] improper
conduct on the part of the [T]rustee has been found to be true.”
Because appellant recovered no relief against Trustee and
Trustee’s actions were vindicated, appellant cannot be the
prevailing party. “[A] prevailing party is defined as ‘. . . a
defendant where neither plaintiff nor defendant obtains any
relief, and a defendant as against those plaintiffs who do not
recover any relief against that defendant.’ (Code Civ. Proc., §
1032, subd. (a)(4).)” (City of Santa Maria v. Adam (2016) 248
Cal.App.4th 504, 515.)
      Part F: Failure to Comply with Statutory Requirements
       The heading of part F is, “The trial court prejudicially erred
when it approved [Trustee’s] account because it is not statutorily
compliant.” Appellant argues that the accounting “facially fails
to comply with statutory prerequisites of a final account . . . .”
Trustee, however, was not ordered to prepare a “final account.”
In December 2016 the probate court ordered Trustee to account
for the trust period from September 17, 2015 through November
30, 2016. Trustee prepared an account entitled “First Account of
[Trustee] For the Period Beginning September 17, 2015 through
August 18, 2017.” The probate court “deemed the account as of
the fourth supplement to be the . . . [T]rustee’s ‘final’ opening
account.” (Italics added.)
       Section 1061 and 1062 set forth the required contents of an
accounting. Appellant does not contend that Trustee failed to
comply with any of these requirements. Instead, he contends




                                 9
that appellant failed to include “a proposed schedule of
distribution” as required by section 1063, subdivision (f). But
such a schedule is required only “[i]f the accounting contemplates
a proposed distribution.” (Ibid.) Appellant does not show that
the accounting contemplated such a distribution. Trustee
alleges: “There was no proposal for distribution of this Trust in
the accounting filed by Trustee. It was not time for distribution
until [appellant’s] objections had been tried and resolved.”
       Section 1063, subdivision (g) requires the account to
include schedules for specified liabilities (subd. (g)(1)-(4)) and
“[a]ny other material liability” (subd. (g)(5)). Appellant claims
that the account omitted other material liabilities, but he does
not identify these liabilities.
       Appellant faults Trustee for not including in his account
“Trust administrative costs pursuant to PC §16063[, subdivision]
(a)(3),” which provides that an account shall include “[t]he
trustee’s compensation for the last complete fiscal year of the
trust.” In his account Trustee said that he “‘reserves
compensation requests to later in these proceedings.’” In view of
appellant’s accusations of grievous misconduct by Trustee, the
account was not statutorily deficient because of the omission of
Trustee’s compensation. In his appellate brief Trustee explains
that he “had reserved his request for fees until the court had
heard the trial and ruled upon his conduct. Obviously, if his
conduct was unacceptable, he might not be entitled to . . . any
fees. His fees were not a liability of the Trust until he reported
on them and made a request to be paid.”
       In any event, appellant waived or forfeited the
compensation issue. The trial court said to appellant, “Whatever
order I make in this I’m going to carve out of it the needs of




                                10
administration by the trustee. And if [Trustee] wants those, he’s
going to have to in some form present them to probably [the
probate court] for approval.” Appellant acquiesced in this
procedure. He responded: “Okay. Then there is no need to
inquire about it further.” “‘[A] reviewing court ordinarily will not
consider a challenge to a ruling if an objection could have been
but was not made in the trial court. [Citation.] The purpose of
this rule is to encourage parties to bring errors to the attention of
the trial court, so that they may be corrected.’” (Boyle, supra, 137
Cal.App.4th at p. 649.)
       Appellant asserts that the account failed to disclose “Trust
cash allocation” as required by section 1064, subdivision (a)(5).
But the fourth supplement to the first account identifies four
checking and savings accounts at Premier America Credit Union
and shows the cash on hand in each account as of August 18,
2017.
                     Part G: Award of Sanctions
       The trial court awarded sanctions pursuant to section
17211, subdivision (a), which provides: “If a beneficiary contests
the trustee’s account and the court determines that the contest
was without reasonable cause and in bad faith, the court may
award against the contestant the compensation and costs of the
trustee and other expenses and costs of litigation, including
attorney’s fees, incurred to defend the account. The amount
awarded shall be a charge against any interest of the beneficiary
in the trust. The contestant shall be personally liable for any
amount that remains unsatisfied.”
       Appellant claims that the trial court did not have the
authority to award sanctions because he did not contest Trustee’s
account within the meaning of section 17211, subdivision (a).




                                 11
The claim is devoid of merit. In his February 23, 2017 written
objections to Trustee’s first draft account, appellant objected that
Trustee had failed (1) “to file a statutorily compliant trust
account,” (2) “to effectively administer the trust,” (3) “to provide
trust information to trust beneficiary,” (4) “to marshal, protect &
account for trust assets,” (5) “to claim, collect & preserve trust
assets,” (6) “to determine date of death values of trust real
estate,” and (7) “to properly divide assets between exemption and
survivor’s trust.” (2CT 353, lines 1-8)~ (Boldface and
capitalization omitted.)
       Appellant’s reliance on Soria v. Soria (2010) 185
Cal.App.4th 780, 783, is misplaced. There, grandchildren proved
at trial that an agreement signed by grandparents had created a
trust for grandchildren’s benefit. In the trial court grandchildren
successfully sought sanctions against grandparents pursuant to
section 17211, subdivision (b), which authorizes the imposition of
sanctions against a trustee who opposes a beneficiary’s contest of
an account if the opposition was without reasonable cause and in
bad faith. The appellate court reversed the trial court’s order
imposing sanctions. The appellate court explained: “Section
17211(b) does not permit recovery of attorney fees in this case for
the simple reason Grandchildren did not contest a trustee's
account. Instead, Grandchildren pursued a civil action against
Grandparents, alleging they breached their duties as trustees,
and sought an injunction to compel Grandparents to produce an
account. The very existence of a trust was in dispute. At trial,
there was no contest of a trustee's account within the meaning of
section 17211(b).” (Soria, supra, at p. 783.) Unlike Soria, here
appellant clearly contested Trustee’s account.




                                 12
       Appellant next argues that “he has not acted without
reasonable cause and in bad faith.” “Reasonable cause is
evaluated under an objective standard of whether any reasonable
person would have tenably filed and maintained the objection.
[Citation.] If there is no dispute as to what facts were known at
the time the contest was initiated or maintained, the existence of
reasonable cause is a question of law.” (Powell v. Tagami (2018)
26 Cal.App.5th 219, 234.) Where, as here, the facts are disputed,
we defer to the trial court’s factual findings, whether express or
implied, to the extent they are supported by substantial evidence.
(See People v. Adair (2003) 29 Cal.4th 895, 897.) “Bad faith
involves a subjective determination of the contesting party's state
of mind—specifically, whether he or she acted with an improper
purpose. [Citations.] . . . We review a finding of bad faith under
the deferential substantial evidence standard.” (Powell, supra, at
p. 234.)
       We presume that the trial court correctly determined that
appellant had acted without reasonable cause and in bad faith.
Appellant must affirmatively show that the trial court erred.
(Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) “‘It is well
established that a reviewing court starts with the presumption
that the record contains evidence to sustain every finding of
fact.’” (Foreman & Clark Corp. v. Fallon (1971) 3 Cal.3d 875,
881.)
       Appellant has failed to carry his burden of showing that the
record does not contain substantial evidence to sustain the trial
court’s findings. He makes the following conclusionary
statements: “[Trustee] and counsel colluded to scam the [probate
court] for sixteen months with verified sham accounts they held
out to be genuine and [for which they] sought court approval.”




                                13
(Italics and bold omitted.) “There was not a scintilla of evidence
produced at trial or that exists in the record that even suggests
[the appellant’s] motivation was anything but a good faith
undertaking to obtain information to which he has a statutory
right and that [Trustee] refused to provide.” Such conclusionary
statements do not establish an absence of substantial evidence in
support of the trial court’s ruling.
       Appellant contends that he had “no reasonable alternative
but to object” since Trustee’s “account is facially defective because
inter alia it does not include either the costs of administration or
a distribution schedule.” But as we explained ante, at pp. 9-12,
appellant has not shown that Trustee’s account is facially
defective.
       Appellant accused Trustee of committing deliberate and
malicious acts of misconduct. In objections filed on January 16,
2018, appellant alleged that “Trustee ha[d] contumaciously
obstructed [appellant’s] lawful right to information through bad-
faith litigation and abuse of process” because he wanted to
conceal that “approximately $550,00.00 in Trust assets have
become unaccounted for during his administration.”
Furthermore, appellant said that Trustee had “vowed to deplete
trust assets.” Appellant requested “exemplary damages
predicated on the Trustee’s abject breaches of fiduciary duty.”
Appellant fails to cite evidence in the record showing that the
above accusations of misconduct were not made in bad faith or
without reasonable cause. The trial court noted that “[n]one of
the [allegedly] improper conduct on the part of the trustee has
been found to be true.”
       Furthermore, although there was a five-day trial, appellant
failed to set forth in his brief the material evidence favorable to




                                 14
Trustee on the reasonable cause/bad faith issue. “[W]hen the
substantial evidence standard of review applies, the appellant is
required ‘“to demonstrate that there is no substantial evidence to
support the challenged findings.” . . . A recitation of only [the
appellant’s] evidence is not the “demonstration” contemplated
under the above rule. [Citation.] Accordingly, [when appellant[]]
contend[s] [that] “some particular issue of fact is not sustained,
[he is] required to set forth in [his] brief all the material evidence
on the point and not merely [his] own evidence. Unless this is
done the error assigned is deemed to be waived.”’” (Shenouda v.
Veterinary Medical Bd. (2018) 27 Cal.App.5th 500, 514.)
       Finally, appellant asserts that Trustee’s “memorandum of
costs must be struck because it does not comply with applicable
rules of court.” But in his reply brief appellant “concedes
[Trustee’s] memorandum of costs is statutorily compliant and
withdraws the issue.”
                    Part H: Spoliation of Evidence
       The heading for part H is, “The trial court prejudicially
erred as a matter of law when it concluded [appellant’s] remedy
for spoliation [of evidence] was motion to compel [production of
documents] and denied consideration on jurisdictional and no-
notice grounds.” Appellant asserts, “[Trustee’s] spoliation was
willful and its quantity material; representing nearly one-fourth
of the total document he produced.” The claims under Part H are
forfeited because they are not supported by meaningful,
comprehensible legal analysis with citations to pertinent
authority and facts in the record.3

      3 In connection with the spoliation issue, on February 28,
2022, appellant filed a motion requesting that this court take
judicial notice of footnote 2 at page 201 of volume two of the


                                 15
                          Part I: Fair Trial
       In Part I appellant contends he was denied a fair trial.
Appellant argues, “If a reasonable member of the public at large
attended all of the trial proceedings in this matter, it is
unquestionable he/she would entertain doubts concerning the
judge’s impartiality.” Appellant accuses the trial judge of
“whimsically” failing to safeguard his rights and of “overruling
legions of settled case law commencing in the 1800’s.” In the
opening brief’s conclusion appellant alleges that the trial judge
“picked sides very early and rendered a judgement predicated on
sympathy, passion and prejudice.” Appellant’s fair trial claims
are forfeited because they are not supported by meaningful legal
analysis with citations to pertinent authority and facts in the
record.
                Part J: Denial of Appellant’s Motion
                   for Judgment on the Pleadings
       In May 2018 appellant moved for judgment on the
pleadings as to Trustee’s accounting. In Part J appellant argues
that the trial court erroneously denied his motion “because as a
matter of law, [Trustee’s] failure to include the cost of
administration pursuant to PC §1063(g)(5) and a proposed
distribution pursuant to PC §1063(f) renders his accounting
facially defective.” But as previously explained, appellant has
failed to show that the accounting failed to comply with statutory
requirements. (See ante, at pp. 8-11.)
       Moreover, a motion for judgment on the pleadings does not
lie as to an accounting. “‘A motion for judgment on the pleadings
performs the same function as a general demurrer . . . .’

Clerk’s Transcript in a related pending appeal between the same
parties, B310124. The motion is denied.


                                16
[Citation.] ‘It is axiomatic that a demurrer lies only for defects
appearing on the face of the pleadings.’” (Sykora v. State Dept. of
State Hospitals (2014) 225 Cal.App.4th 1530, 1534.) An
accounting is not a pleading. (See Code Civ. Proc., § 420 [“The
pleadings are the formal allegations by the parties of their
respective claims and defenses, for the judgment of the court”].)
Accordingly, the trial court did not err in denying appellant’s
motion for judgment on the pleadings.
             Part K: Adequacy of Statement of Decision
      The heading for Part K is, “The judgement is subject to
reversal because the statement of decision is inadequate and
ambiguous.” Appellant claims that the trial court committed
reversible error by rejecting his 19 objections to the statement of
decision. The claim is forfeited because it is not supported by
meaningful legal analysis with citations to pertinent authority
and facts in the record.
      Appellant lists 15 “find[ing]s and conclusions [in the
statement of decision] that are not supported by fact or law or are
inadequately supported.” The allegedly erroneous findings and
conclusions are forfeited because appellant has failed to show
that he objected to them. (Gomez v. Smith (2020) 54 Cal.App.5th
1016, 1030.) In addition, the alleged errors do not warrant a
reversal because appellant has failed to show that they were
prejudicial. (Cal. Const., art. VI, § 13; Code Civ. Proc., § 475.)
                 Part L: Alleged Right to Information
                    Within 60 days of Requesting It
      Appellant claims that in its statement of decision the trial
court erroneously concluded that he had “incorrect[ly]” assumed
“he had a right as a beneficiary to be furnished a list of trust
assets and/or an accounting within 60 days of requesting the




                                17
information.” The claim is forfeited because appellant fails to cite
any authority to the effect that he had a right to receive such
information within the 60-day period. (County of Butte v.
Emergency Medical Services Authority (2010) 187 Cal.App.4th
1175, 1196, fn. 7.) Appellant has also failed to show that the
alleged error in the statement of decision was prejudicial.
        Part M: Alleged Breach of Trustee’s Fiduciary Duty
       In Part M appellant contends: “[Trustee] has breached
every aspect of his fiduciary duty regarding management of Trust
assets. Approximately a third of the assets are producing no
income, violating PC §16007. He has not complied with any
aspect of the UPIR [Uniform Prudent Investor Act, §§ 16045-
16054; 16002, subd. (a); 16003] contrary to PC §§16046; §16047
and he has maintained a third of Trust assets in high-risk gold
speculation with no protection – a position professional precious
metal traders and coin dealers like [Trustee’s] own expert
eschew.” “The Trial Court’s approval of [Trustee’s] intentional
breach of fiduciary duty to protect Trust assets and make them
grow . . . is prejudicial error.” Appellant’s contentions are
forfeited because they are not supported by meaningful argument
with citations to authority and facts in the record.
                               Disposition
       The judgment is affirmed. The postjudgment order
requiring appellant to pay Trustee’s reasonable expenses and
costs of litigation, including attorney fees, is also affirmed.
Trustee shall recover his costs on appeal.




                                18
     NOT TO BE PUBLISHED.



                                   YEGAN, J.

We concur:


             GILBERT, P. J.


             TANGEMAN, J.




                              19
                Henry J. Walsh, Judge

          Superior Court County of Ventura

           ______________________________


Peter J. Cavanagh, in pro. per., for Plaintiff and Appellant.

Thomas E. Olson, for Defendant and Respondent.